DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed December 12, 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  Examiner notes that the crossed through items were not included and as such were not considered.
Claim Objections
Claim(s) 25-26 is/are objected to because of the following informalities:
At line 1 of claim 25, “direct inflation” should be replaced with “direct the inflation”.
At line 1 of claim 26, “and second” should be replaced with “and the second”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-17 and 25-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Devonport (US Publication 2002/0125701).

a seatbelt (34,36,38);
an inflation chamber (54) connected to the seatbelt and inflatable from an undeployed state to a deployed state (Reference is made to Paragraph 0037), the inflation chamber including a first inflation chamber (within enclosure 24) and a second inflation chamber (exterior to the enclosure 24), the first inflation chamber being positioned above the second inflation chamber; and
an inflator (22) containing an inflation gas, the inflator being located in the inflation chamber (Reference is made to Paragraphs 0033-0034);
wherein the inflator is a frangible tube;
wherein the inflator is actuatable to direct inflation gas into the first inflation chamber and inflate the airbag at the same time as the pretensioning of the seatbelt;
wherein the first and second inflation chambers are connected at a throat (exit/entrance from/to enclosure 24);
wherein, the airbag (54) is supported on an underside (at least outer portion 52) of the seatbelt (Reference is made to Figures 1-4D).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devonport in view of Kibat (US Publication 2011/0187087).
In regards to claim(s) 24, Devonport discloses the claimed limitations excluding the inflation gas being a compressed gas in the frangible tube.
Kibat discloses a known alternative to the igniting propellant composition in the form of an inflator containing compressed gas (Reference is made to Paragraph 0022).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the inflator of Devonport in view of the teachings of Kibat to include compressed gas instead of ignitable propellant (pyrotechnic charge) since they are known alternatives and it would have been a simple matter of substituting one known pressure supply for another.
Allowable Subject Matter
Claim(s) 18-23 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616